Citation Nr: 0620169	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-39 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for sarcoidosis; 
and, if so, whether entitlement to service connection for 
sarcoidosis is established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1958 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In December 2005, the veteran 
testified at a personal hearing at the RO before the 
undersigned.

The Board points out that in matters such as this, regardless 
of what the RO has done, the Board must address the question 
of whether new and material evidence has been received to 
reopen a claim, because the issue goes to the Board's 
jurisdiction to reach and adjudicate the underlying claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence has been presented before the merits of a claim can 
be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the claim as 
on the title page.

The Board's decision reopening the claim is set forth below.  
The issue being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed January 1978 rating decision denied service 
connection for sarcoidosis because it was not shown by the 
evidence of record.  The veteran was provided notice and did 
not appeal.  This was the last final decision on any basis as 
to the veteran's claim for service connection for 
sarcoidosis.

2.  Additional evidence added to the record since the January 
1978 rating decision, two medical opinions from personal 
physicians treating the veteran, bears directly and 
substantially upon the specific matters under consideration 
regarding service connection for sarcoidosis and is such that 
it raises a reasonable possibility that the claim could be 
substantiated.


CONCLUSION OF LAW

Evidence received since the January 1978 rating decision that 
denied service connection for sarcoidosis is new and material 
and the claim for service connection for sarcoidosis is 
reopened.  38 U.S.C.A. §§ 5100-5103A, 5106, 5107, 5108, 
7104(b), 7105 (West 2002 & 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  See also Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, 
the law and regulations define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above, and the recent 
case of Kent v. Nicholson, No. 04-181 (Vet. App. Mar. 31, 
2006) (requiring certain notice under the VCAA regarding new 
and material evidence to reopen a claim), and in view of the 
Board's favorable disposition of the petition to reopen, the 
Board finds that all notification and development action 
needed to render a fair decision on this aspect of the appeal 
has been accomplished.


II.  New and Material Evidence

The veteran filed the current request to reopen his claim for 
service connection for sarcoidosis in August 2002.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the claimant.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  The Board 
must take note of the basis of the RO's prior denial of the 
veteran's claim in determining whether new and material 
evidence was received to reopen his claim and whether the 
veteran received proper notice under the VCAA.  See Kent, 
supra.  In the January 1978 rating decision, the RO denied 
service connection because the service medical records were 
negative for any findings of sarcoidosis.  

The veteran was notified of the 1978 rating decision, but did 
not initiate an appeal.  Accordingly, that denial of service 
connection is final as to the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In making the determination whether new and material evidence 
has been received, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
January 1978 decision, which was the last final adjudication 
that disallowed the veteran's claim.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. 
§ 3.156(a)).  Since the veteran's request to reopen his 
current claim was filed in August 2002, the regulations in 
effect since August 29, 2001 apply.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

The January 1978 rating decision was based on evidence of 
record that included service medical records and post-service 
medical evidence from VA and private sources.  The RO denied 
service connection for sarcoidosis because there was no 
evidence the veteran incurred the disease while in service or 
during a presumptive period following service.  

The January 1978 rating decision was the last final denial 
for any reason of the claim for service connection for 
sarcoidosis.  Evidence of record at the time of that decision 
included a signed statement from J.S.G., M.D., dated in 
December 1977.  Dr. J.S.G. stated that the veteran was his 
patient for many years and that the veteran retired several 
years previously because of an old shoulder injury and due to 
Boecks Sarcoidosis (which was confirmed by a scalene node 
biopsy in March 1968).  Dr. J.S.G.'s statement points out 
that the veteran had recurrent bronchitis and chest soreness 
dating back to service.  He also noted that annual chest film 
of the veteran revealed the same peribronchial-hilar lymph 
adenopathy.  Also of record at the time of the January 1978 
rating decision was the April 1968 private medical record 
diagnosis of Boeck's sarcoid. 

Evidence received since the January 1978 rating decision 
includes a medical opinion from S.C.M., M.D., dated in 
December 2003; a written statement from A.M.H., M.D., also 
dated in December 2003; a signed statement from W.K.W., M.D., 
received in October 2002; a June 2004 VA examination; a life 
insurance medical review; a civil service medical review; 
private medical records from January 1970 to August 1989, 
January 1991 to June 1997, and April 1999 to March 2004; a 
written statement from the veteran; and his testimony before 
the undersigned at a Travel Board hearing in December 2005.

According to the December 2003 medical opinion by Dr. S.C.M., 
the veteran's physician for 10 years, the veteran's 
disability was related to service.  Dr. S.C.M. treated the 
veteran for renal insufficiency, diabetes and hypertension.  
In his letter, Dr. S.C.M. dates the diagnosis of sarcoidosis 
in 1977 [rather than 1968,] but states that the veteran had 
intermittent problems with lung disease and had been on long 
courses of steroids in the past.  "The opinion of physicians 
following him at that time was that his sarcoidosis could be 
associated with environmental exposure to pathogens while in 
the military," he wrote.  Dr. A.M.H., who treats the veteran 
for asthma, wrote in his December 2003 statement that the 
veteran had a documented history of sarcoid and that the 
veteran related that his asthma and sarcoid conditions began 
while in the military.  In his written statement, Dr. A.M.H. 
repeated what the veteran told him, but did not disagree with 
the veteran's history or seek to qualify it. 

The Board finds that the December 2003 statements from the 
veteran's physicians-the medical opinion from Dr. S.C.M., 
together with the written statement from Dr. A.M.H.--
constitute "new" evidence that was not previously before 
the adjudicators, and is not cumulative and redundant of 
evidence previously of record.  These medical opinions also 
constitute "material" evidence in that they attempt to 
explain that the veteran's sarcoidosis, diagnosed post-
service, is related to service.  

As new and material evidence has been received on the 
question of whether the veteran's sarcoidosis could be 
related to service, the Board finds that the criteria for 
reopening the claim for service connection for sarcoidosis 
are met.


ORDER

As new and material evidence to reopen the claim for service 
connection for sarcoidosis has been received, the appeal is 
granted to that extent.

REMAND

The Board finds that additional development is warranted with 
respect to the appellant's claim.

The veteran underwent a VA examination in June 2004.  The VA 
had requested that the physician contracted to undertake the 
VA exam furnish an opinion as to whether it was at least as 
likely as not that the veteran's sarcoidosis was related to 
the veteran's job in service as a radar repairman.  The 
examining physician declined to do so stating that he could 
not resolve that issue without certain tests or procedures 
and because the cause of sarcoidosis itself is unknown.

The claims file also contains a one-page document dated in 
September 1994 apparently related to a life insurance policy 
medical review.  In the document, another of the veteran's 
physicians states that the veteran has bronchial asthma, 
pulmonary sarcoidosis, and type II diabetes mellitus and that 
he was deemed permanently disabled by the Social Security 
Administration (SSA).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran was receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  In Tetro v. Gober, 14 
Vet. App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro, supra.  

The September 1994 document referred to above states that the 
veteran was receiving Social Security disability payments.  
The exact nature of any disability which SSA officially 
recognized is unclear.

Based on this evidence in the claims file and the guidance of 
the Court, the veteran's SSA records should be obtained in 
connection with his effort to reopen his service connection 
claim for sarcoidosis.  In addition, in his efforts to reopen 
this claim, the veteran should be afforded a notice letter 
reflective of the Court's recent cases of Dingess and Kent.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Social 
Security Administration and request copies 
of the veteran's original application, the 
administrative decision, and all medical 
records considered in his claim for SSA 
disability or SSI benefits (and any 
subsequent disability determination 
evaluations).

2.  The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

3. Then the RO should arrange for an 
examiner to review the veteran's VA claims 
folder and the June 2004 VA examination in 
order to complete any tests or procedures 
deemed necessary to providing an expert 
opinion on the etiology of the veteran's 
sarcoidosis.  If additional examination is 
needed, it should be scheduled.  After the 
completion of any necessary tests or 
procedures, that examiner, or another if 
necessary, should provide a medical 
opinion, with supporting rationale, as to 
whether the veteran's sarcoidosis is more 
likely than not related to the veteran's 
service between October 1958 and February 
1962.  The RO should request the examiner 
to offer the medical basis for all his or 
her opinions, including whether he or she 
agrees with the opinions of Dr. S.C.M. and 
Dr. A.M.H. in their December 2003 written 
statements found in the claims file.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

4.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for sarcoidosis.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, and a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
September 2004 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


